Citation Nr: 1426913	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-22 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected costochondritis with soft tissue mass.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel

REMAND

The Veteran served on active military duty from September 1977 to June 1980.

The matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2012, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

As part of that testimony, the Veteran explained that he has taken Cymbalta and Lyrica to treat his service-connected disability.  See Hearing Transcript at pg. 10.  The Veteran further testified that a Dr. C. told the Veteran that it was likely that his service-connected costochondritis likely has caused some sort of nerve problem.  Id at pg. 12.  The Board notes that the Veteran is competent to relay Dr. C's explanation of the symptomatology associated with the Veteran's service-connected costochondritis.  The Veteran has also been prescribed Gabapentin for nerve pain.  See June 2008 VA Treatment Record.  Finally, the Veteran has reported intermittent numbness and tingling through the left hand.  See March 2012 Private Treatment Record.

Further, a March 2012 private treatment record notes that the Veteran experiences limited flexibility of the left external and internal rotators secondary to his complaints of pain.  Range-of-motion testing reported in that record revealed decreased motion and strength in the Veteran's shoulder.

The Veteran was afforded a VA examination in April 2010.  At that examination, the examiner noted that the Veteran's left shoulder was not involved with the Veteran's service-connected disability.  The examiner noted the Veteran's symptoms as swelling, lack of endurance, and giving way.  The examiner did not discuss whether a nerve problem was a symptom of the Veteran's service-connected costochondritis.  

Given the above information, it is unclear whether the Veteran's service-connected costochondritis has caused nerve problems or an impairment of the Veteran's shoulder.  A new VA examination should be conducted and all of the symptomatology relating to the Veteran's service-connected costochondritis with soft tissue mass should be explained in detail.  Specifically, the examiner must offer an opinion and explanation as to whether the decreased left shoulder range of motion and/or nerve impairment are symptoms of the Veteran's service-connected disability.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be relevant to the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those records with the Veteran's claims file.  (Enlist the Veteran's assistance in identifying all locations of treatment.)

2. Ask the Veteran to identify private treatment that he may have had for his service-connected costochondritis with soft tissue mass, which are not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those private records on his own behalf.

3. Schedule the Veteran for a VA examination to address the symptomatology of the service-connected costochondritis with soft tissue mass.  The claims file and a copy of this remand must be made available to the examiner.  The examiner must describe all symptoms associated with the costochondritis and soft tissue mass. The examiner must also comment on the severity of each symptom found to be associated with service-connected disability.  Specifically, the examiner should explain whether any decreased left shoulder range of motion is due to the Veteran's service-connected disability.  Additionally, the examiner should explain whether any nerve impairment is caused by the Veteran's service-connected disability.  If nerve impairment is found, the examiner must identify each nerve involved and describe the extent of impairment.

4. The agency of original jurisdiction must ensure that the examination report complies with this remand and the questions presented in the examination request.  If a report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5. After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If a benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

